Citation Nr: 0118603	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-25 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether an overpayment of Department of Veterans Affairs 
improved pension benefits in the calculated amount of 
$8,316.00 was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from October 1943 to April 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
retroactively reduced the veteran's Department of Veterans 
Affairs (VA) improved pension benefits based upon previously 
unreported income for the years 1997 through 2000.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  

The veteran may have submitted an informal application to 
reopen his claim of entitlement to service connection for 
enteritis.  It appears that the RO has not had an opportunity 
to act upon the application.  Absent an adjudication, a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Member of 
the Board cannot have jurisdiction of the issue.  38 C.F.R. 
§ 19.13 (2000).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2000).  


REMAND

The veteran argues that the alleged overpayment of VA 
improved pension benefits in the calculated amount of 
$8,316.00 was not properly created as the RO incorrectly 
determined the income from his Charles Schwab & Company 
investment accounts for the years 1997 through 2000.  The 
accredited representative asserts that the validity of the 
alleged debt cannot be properly resolved without concurrent 
reference to the veteran's financial and federal income tax 
records.  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A, 5107).  The 
issue of whether an overpayment of Department of Veterans 
Affairs improved pension benefits in the calculated amount of 
$8,316.00 was properly created has not been considered under 
the amended statutes.  Therefore, it must be returned to the 
RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, 
this case is REMANDED for the following action:

1.  The veteran should be requested to 
submit copies of all relevant 
documentation as to his income for the 
years 1997, 1998, 1999, and 2000 
including his federal tax returns and IRS 
Form 1099s from Charles Schwab & Company.  

2.  The RO should then prepare a complete 
audit for the entire period of the 
alleged overpayment, which lists the 
amounts paid, the amounts due and the 
amount of countable income used to 
compute the amount of benefits due.  The 
veteran and his representative should be 
sent a copy of the audit.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

4.  The claim should then be reviewed by 
the RO.  If it continues to be denied, 
the RO should then issue a supplemental 
statement of the case to the veteran and 
his accredited representative which 
contains a full and complete discussion 
of whether the overpayment of VA improved 
pension benefits in the amount of 
$8,316.00 was properly created and all 
applicable laws and regulations.  
Specifically, the supplemental statement 
of the case should include a discussion 
of the events which led to the creation 
of the overpayment and an explanation of 
the amount of the indebtedness assessed 
against the veteran.  The veteran should 
be given the opportunity to respond to 
the supplemental statement of the case.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claim.  


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


